MacIntyre, J.,
dissenting. The character of the jerk of the street-car (as well as any other fact) need not be necessarily established by positive and direct testimony, but may be established by circumstantial evidence, although no witness positively so characterizes it. Under the rule that when the trial judge has exercised his discretion and the motion for a new trial has been overruled, this court will not interfere where there is any evidence *326which would, justify the jury in reaching the conclusion which is set forth in the verdict, I do not think we should set the verdict aside, even though it might “be described as weak, unsatisfactory, and doubtful.” Rogers v. State, 101 Ga. 561, 563 (28 S. E. 978). It appears from the plaintiff’s testimony that she had been on a street-car when it would make a curve, but that she had never been on one before which threw her down; that she had never been on a street-car before where a motorman started before he gave her her change; that this was the first time a street-car had ever started like that while she was standing up; that the operator of the street-car did not allow her to get to a seat, but made her stand aside without giving her her change and without notifying her or warning her he intended to jerk and twist the street-car and throw her down while she was trying to stand aside like he told her to do, waiting for her change out of the dollar bill she gave him; . . that there were some people out in the street, cutting and fighting each other and running up and down the street; and that the operator of the street-car asked the people who went in front of her in the street-car what was happening out there. The evidence also showed that the street-car was being operated by only one person; that it was a long, large, and heavy car; that the operator was trying all at once to wait on others, collect fares, make change, ask and answer questions, give transfers, start the car, run the car, . . and to care for the passengers in an extraordinary manner as required by law. There was further testimony that the plaintiff received very serious and permanent injuries. When all the evidence in this case is considered, I think the evidence authorized the verdict. See, in connection with the above announced principle, G., F. & A. Railroad Co. v. Jacobs, 15 Ga. App. 292 (supra); Gainesville Ry. Co. v. Jackson, 1 Ga. App. 632 (supra); Columbus R. Co. v. Joyce, 25 Ga. App. 652 (supra); Holleman v. G. S. & F. Ry. Co., 12 Ga. App. 755, 79 S. E. 428 (supra); Georgia Power Co. v. Braswell, 48 Ga. App. 654 (173 S. E. 763); Georgia Power Co. v. Gillespie, 48 Ga. App. 188 (173 S. E. 755).
The other exceptions in the motion for a new trial do not show harmful error. I concur in the rulings stated in divisions 6 and 7 of the opinion.